Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jackson, J.), rendered June 13, 1988, convicting him of attempted grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that his right to be present during the impanelling of the jury was violated because of his absence from the sidebar conferences during which counsel advised the court of their peremptory challenges and made challenges for cause (see, People v Velasco, 77 NY2d 469).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Eiber, Miller and Ritter, JJ., concur.